Opinión disidente en parte y concurrente en parte emitida por la
Juez Asociada Señora Naveira de Rodón.
Por no estar de acuerdo con la Mayoría de los miembros de esta Curia en que adolecen de defectos constitucionales, tanto la Resolución Concurrente de la Cámara Núm. 14 de 13 de diciembre de 1993 como la parte del Art. 2 de la Ley Habilitadora del Referéndum Sobre Enmiendas a la Cons-titución de Puerto Rico de 1994, Ley Núm. 49 de 2 de *244agosto de 1994 (en adelante Ley Habilitadora del Referén-dum), 16 L.RR.A. sec. 956a, que propone añadir una See. 20 al Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, para fijar el número de términos para los cargos de Gobernador, Legisladores y Alcaldes, disentimos de las Partes II, III, IV, V y VI de la opinión que apoyan la tesis de inconstitucionalidad. También disentimos de la Mayoría en tanto y en cuanto ésta entiende que el Art. 19 de la Ley Habilitadora del Referéndum, 16 L.P.R.A. see. 956r, es constitucional. De otra parte, concurrimos con la Mayoría en cuanto a que el Art. 7 de dicha ley (16 L.P.R.A. sec. 956f) obliga a la Comisión Estatal de Elecciones (en adelante C.E.E.) a orientar adecuadamente a la ciudada-nía, no solo sobre la forma de votar y sobre el contenido de las enmiendas, sino también sobre el significado de éstas, esgrimiendo los argumentos que se pueden esbozar para sostener la razón de votar a favor y en contra de cada una de ellas.
Creemos, sin embargo, que debe dejarse a la discreción de la C.E.E. el estructurar la forma y manera de implantar efectivamente esta encomienda, bien utilizando el método que sugiere la Mayoría o cualquier otro que estime mejor para lograr el propósito de informar y educar al Pueblo sobre las enmiendas propuestas.
Es norma reiterada por este Tribunal que la aplicación e interpretación administrativa de una ley por aquellos or-ganismos particularmente encargados de ponerla en vigor y velar por que sus fines se cumplan, merecen gran consi-deración y respeto por los tribunales, en vista de la vasta experiencia y el conocimiento de estos organismos sobre las materias que le han sido encomendadas. Por ello, no debe-mos intervenir en sus quehaceres más allá de lo que sea realmente necesario. Véanse: Monllor & Boscio v. Comisión Industrial, 89 D.P.R. 397, 405 (1963); Rodríguez v. Comisión Industrial, 99 D.P.R. 368, 375 (1970); Murphy Ber-*245nabe v. Tribunal Superior, 103 D.P.R. 692, 699 (1975); A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816, 821 (1986); Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994).
Los hechos en este caso no reflejan que existan circuns-tancias especiales que ameriten el que se haga una excep-ción a la norma que consistentemente hemos aplicado so-bre deferencia a las agencias y entidades administrativas con respecto a las materias que tienen a su cargo.
i — j
La Ley Habilitadora del Referéndum se aprobó con el propósito de disponer para la celebración de un referén-dum el 6 de noviembre de 1994. En éste se someterán al Pueblo de Puerto Rico, para su aprobación o rechazo, tres (3) proposiciones de enmienda a la Constitución del Estado Libre Asociado de Puerto Rico. Dichas proposiciones de en-mienda surgen de tres (3) Resoluciones aprobadas por la Asamblea Legislativa.
La primera propuesta surge de la Resolución Concu-rrente de la Cámara Núm. 32 de 16 de mayó de 1994, en la cual se propone enmendar la Sec. 11 del Art. II de la Cons-titución del Estado Libre Asociado, L.P.R.A., Tomo 1, para limitar el derecho absoluto a la fianza. La segunda pro-puesta surge de la Resolución Concurrente del Senado Núm. 44 de 6 de julio de 1994, que propone enmendar la See. 3 del Art. V de nuestra Constitución, L.P.R.A., Tomo 1, para establecer que el Tribunal Supremo de Puerto Rico se compondrá de un número fijo de Jueces: un Juez Presi-dente y ocho (8) Jueces Asociados. La tercera propuesta surge de la Resolución Concurrente de la Cámara Núm. 14, supra, en la cual se propone enmendar la Constitución para añadirle una Sec. 20 al Art. VI, supra, y para limitar *246los términos de ciertos cargos electivos, estos son, Gober-nador, Senador, Representante y Alcalde.(1)
Algunos de los peticionarios en los casos consolidados alegan que la Ley Habilitadora del Referéndum infringe la Sec. 1 del Art. VII de nuestra Constitución, L.P.R.A., Tomo l.(2) En específico, impugnan la validez constitucional de la Resolución Concurrente de la Cámara Núm. 14, supra, que tiene el propósito de limitar los términos a los que una persona puede ser electa a los cargos anteriormente mencionados. De acuerdo con estos peticionarios, la ley es inconstitucional porque incumple con el requisito del lí-mite máximo de tres (3) propuestas establecido en la Sec. 1 del Art. VII de la Constitución, supera. Reclaman que en dicha Resolución se encuentran, en realidad, en una sola oración, hasta cinco (5) enmiendas constitucionales pro-puestas, a saber: (1) enmienda el tiempo que una persona puede ser Gobernador; (2) enmienda el tiempo que una persona puede ser Senador; (3) enmienda el tiempo que una persona puede ser Representante; (4) enmienda el tiempo que una persona puede ser Alcalde, y (5) da rango constitucional a la figura del Alcalde.(3)
Unido a lo anterior, señalan los peticionarios que la ley *247y la Resolución impugnadas constituyen un claro ejemplo de pase de rolo (logrolling),(4) lo que, argumentan, impe-dirá al elector ejercer su derecho al voto de manera ade-cuada, ya que éste puede apoyar que se limiten los térmi-nos de los Legisladores y no apoyar que se limite el término del Gobernador, y viceversa. Según los peticiona-rios, el elector está impedido de apoyarlas o rechazarlas separadamente, por lo que se le está forzando a votar igual por todas.
La mayoría de este Tribunal acoge, en parte, este plan-teamiento y resuelve que la Ley Habilitadora del Referén-dum, en cuanto ordena someter a votación la limitación de los términos de los cargos de Gobernador, Legislador y Al-calde, es inconstitucional por violar el requisito de separa-bilidad al presentar tres (3) proposiciones de enmienda como una sola. Además, resuelve que estas tres (3) propo-siciones, unidas a las de fianza y fijación del número de Jueces, exceden el número de enmiendas que se puede pre-sentar al Pueblo en una sola elección.
I — I h-i
“En una democracia, la fuerza de una Constitución de-pende de dos (2) factores: a) del grado hasta dónde sus disposiciones sean materia de acuerdo general al tiempo de *248su adopción, y b) del grado en que puede ser modificada más tarde, según ocurran cambios en los asuntos en que la sociedad está generalmente de acuerdo.” La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, Parte II, pág. 519. Estos dos (2) factores son esenciales para mantener el carácter fundamental de una Constitución, esto es, su característica de durabilidad basada en el con-senso y su modificabilidad para reflejar los cambios que ocurren en la sociedad con el correr de los años. íd., pág. 520.
“La cláusula de enmienda, más que ninguna otra, da vida a la constitución. La enmienda formal, así como los cambios traídos por la costumbre y la interpretación judicial, constituyen el procedimiento por el cual puede la cons-titución continuar reflejando la realidad social y proporcio-nar una base para el gobierno, de acuerdo a las necesidades sociales contemporáneas.” La Nueva Constitu-ción de Puerto Rico, op. cit., pág. 520. “[E]llo depende en gran parte del carácter de la cláusula de enmienda. Si la constitución ha de ser flexible para los efectos indicados, el procedimiento de enmienda debe ser sencillo y manejable.” íd.
Al adoptarse la Constitución del Estado Libre Asociado de Puerto Rico, se favoreció que las enmiendas constitucio-nales fueran propuestas mediante iniciativa de la Asam-blea Legislativa o mediante una Convención Constituyente electa en conformidad con el texto constitucional. En la Constitución se dispuso la participación directa del ciuda-dano, no sólo en la proposición de enmiendas constitucio-nales a través de sus representantes electos, sino que se acogió el principio de que el ciudadano “debe sin excepción tener el derecho, como trámite final en todo proceso de en-mienda, de votar en un referendúm a favor o en contra del cambio propuesto”. La Nueva Constitución de Puerto Rico, op. cit., pág. 522. Estas normas constitucionales están con-*249tenidas en la Sec. 1 del Art. VII de la Constitución del Estado Libre Asociado, supra.
“El propósito principal del referéndum es, por supuesto, determinar si el cambio propuesto a la ley fundamental tiene o no el respaldo del electorado. Si la cláusula Consti-tucional sobre el referendúm está bien redactada, tendrá disposiciones para la consecución del objetivo a través de dos medios: uno, estableciendo condiciones que permitan al pueblo familiarizarse con las disposiciones de la enmienda propuesta y, de este modo, votar con conocimiento de causa; y el otro, estableciendo condiciones por cuya virtud la votación total refleje, con la mayor exactitud posible, la actitud del electorado hacia la proposición.” La Nueva Constitución de Puerto Rico, op. cit., págs. 531-532. Las disposiciones constitucionales sobre la revisión de la Cons-titución limitan el poder de la Asamblea Legislativa. De igual forma, la prohibición de que no pueden someterse más de tres propuestas también constituye una limitación a la Asamblea Legislativa. Esta última limitación, además, tiene el propósito de establecer las “condiciones que permi-tan al pueblo familiarizarse con las disposiciones de la en-mienda propuesta y, de este modo, votar con conocimiento de causa ...”. íd. Esta condición está basada en el siguiente razonamiento:
Para que los ciudadanos voten con conocimiento de causa, no se les debe sobrecargar sometiéndoles varias enmiendas a la vez. Es importante, por lo tanto, que se imponga alguna clase de límite al número de enmiendas que puede someterse al electorado. La Nueva Constitución de Puerto Rico, op. cit., pág. 532.
La Asamblea Constituyente no consideró problemática en su interpretación la limitación numérica de tres (3) pro-puestas, razón por la que nada surge en el debate de la Constituyente, excepto que el proceso enmendatorio cons-titucional proviene de la tradición norteamericana. 2 Dia-*250rio de Sesiones de la Convención Constituyente 1365-1367 (1961). Por lo menos, dieciocho (18) estados de la Unión americana incluyen en sus Constituciones el requisito de separabilidad de asuntos.(5)
La controversia presentada por los peticionarios en cuanto a la constitucionalidad del Art. 2 de la Ley Habili-tadora del Referéndum, supra, y la Resolución Concu-rrente Núm. 14, supra, en particular, el aspecto de pase de rolo (logrolling) es novel en nuestra jurisdicción. Este Tribunal no había tenido la oportunidad de expresarse ante-riormente sobre este asunto.(6)
*251Varios tribunales estatales de Estados Unidos de Amé-rica han evaluado propuestas de enmiendas constituciona-les para determinar si éstas presentan más de una pro-puesta sin darle oportunidad a los electores de votar en ellas por separado.
Se ha reconocido que, a los efectos de determinar si existe más de una propuesta de enmienda, debe exami-narse no si se trata de más de un sujeto, sino si incluye, por lo menos, dos (2) propósitos distintos, separados e independientes.(7) No se pueden incluir en una sola pro-puesta cuestiones separadas no relacionadas.(8)
Se ha decidido que una propuesta consiste de una sola *252enmienda en la medida en que cada uno de los sujetos tenga una relación razonable con el único propósito de la enmienda propuesta.(9) El hecho de que una propuesta de enmienda se pueda separar en dos (2) o más proposiciones, atendiendo de esa forma las diferentes opciones que po-drían surgir, no es suficiente para concluir que la pro-puesta enmienda es inconstitucional si éstas persiguen el mismo propósito general.(10) De igual forma se ha resuelto que una propuesta enmienda constitucional que tiene un solo propósito, y su contenido esta relacionado incidental y necesariamente con el propósito de la enmienda, es constitucional. El hecho de que la propuesta enmienda pueda afectar otras disposiciones de la Constitución no ne-cesariamente significa que se trata de más de una en-mienda constitucional.(11)
El requisito constitucional de presentar separadamente cualquier propuesta de enmienda no conlleva que cual-quier alteración de Tina frase, cláusula o disposición de la Constitución tenga que someterse al Pueblo mediante una propuesta separada.(12) Asimismo, se ha establecido la re-gla de que una enmienda constitucional que envuelva a varios sujetos, que sean compatibles con el sujeto general de la enmienda, será considerada válida y podrá someterse al Pueblo como una sola propuesta de enmienda.(13)
En resumen, para fines de una enmienda constitucio-nal, las diferentes frases configuran una sola propuesta si *253están unidas por un solo principio. Lo importante es que la enmienda propuesta se refiera a un solo propósito, inde-pendientemente que afecte a más de un sujeto.
Finalmente, también se ha decidido que al evaluar una propuesta de enmienda constitucional originada en la Le-gislatura, los tribunales deben observar gran deferencia hacia la determinación legislativa.(14) Los tribunales esta-tales se han mostrado renuentes a invalidar una determi-nación legislativa referente a que una propuesta de en-mienda involucra un solo propósito general.(15)
HH I — i
En el caso que nos ocupa, los cambios propuestos tienen un propósito común: limitar el número de términos a los que puede ser electo un candidato a los cargos electivos de Gobernador, Senador, Representante y Alcalde. El hecho de que algún elector desee votar por limitar solamente el término al que pueda ser electo, por ejemplo, el Goberna-dor, no es suficiente para declarar la legislación impug-nada inconstitucional. Lo determinante, a nuestro enten-der, es que el objetivo perseguido y los cambios propuestos sean afines. Todas las partes en las que se podría dividir la propuesta se dirigen a cumplir el mismo objetivo: limitar el número de términos de los antedichos cargos electivos, des-alentar el continuismo político y fomentar la postulación de personas nuevas para dichos cargos. Véanse: Exposición de Motivos de la Ley Habilitadora del Referéndum y la Resolución Concurrente Núm. 14, supra. Ese es el mensaje que se le quiere llevar a los electores, el cual, a nuestro entender, es de fácil entendimiento y no está sujeto a confusiones.
*254Todo lo expuesto, nos lleva a concluir que no existe pro-blema constitucional alguno con la propuesta de enmienda en términos del llamado “pase de rolo” (logrolling). Las partes en que podría subdividirse la enmienda propuesta se relacionan razonablemente con el propósito general que ésta persigue.(16)
Consideramos que esta interpretación debió ser la adop-tada por este Foro. Estamos plenamente convencidos que al enfrentarnos a un tipo de legislación de naturaleza tan sensitiva como la que hoy consideramos, debemos darle gran deferencia a los propósitos legislativos. El Poder Judicial, al evaluar los méritos de una propuesta de en-mienda constitucional, no debe hacerlo de forma estricta. Los propósitos perseguidos por la Legislatura, aunque és-tos no sean de nuestro agrado, deben prevalecer si no están en abierta contradicción con alguna disposición constitucional. En última instancia, la sabiduría de si se debe enmendar la Constitución la deben evaluar los ciuda-danos que voten por la propuesta.
Ahora bien, ello no quiere decir que debamos vacilar en adjudicar problemas relacionados con el procedimiento de enmendar la Constitución. Debemos estar siempre atentos para intervenir, si fuese necesario, particularmente en aquellas situaciones en que el procedimiento de enmienda pueda estar afectando derechos fundamentales, tales como el derecho a votar de manera informada. Sobre ese particular nos expresaremos a continuación.
*255IV
Una de las partes peticionarias, Movilización Civil, plantea que el Art. 19 de la Ley Habilitadora del Referén-dum, supra, al imponer unos límites a las contribuciones a partidos políticos y agrupaciones civiles que participen en el referéndum, es contrario al principio constitucional so-bre la libertad de expresión.(17) Señala que el Tribunal Supremo federal ha limitado las restricciones sobre contribu-ciones a campañas políticas a los casos de candidatos a puestos electivos y no las ha permitido en aquellos eventos electorales en los que se vota por propuestas o temas políticos. Contrario a la mayoría de este Tribunal, acoge-ríamos dicho planteamiento.
Ciertamente, las contribuciones económicas y la solven-cia de los partidos políticos pueden afectar el desenlace final de un proceso electoral. P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 751 (1976). Por esto, la Asamblea Legisla-tiva consideró apropiado legislar para mantener la igual-dad entre los partidos políticos, en términos de la capaci-dad para comunicar e informar sus diversas posturas políticas e ideológicas, y para evitar que contribuciones *256cuantiosas provocaran actuaciones corruptas de parte de los funcionarios públicos.
Estamos de acuerdo con la norma de que las disposicio-nes legales en materia de finanzas políticas sostienen el enfoque de estricto escrutinio judicial en cuanto a la impo-sición de límites a las aportaciones que reciben los partidos y los candidatos para sufragar los gastos en procesos elec-cionarios, P.N.P. v. Tribunal Electoral, supra, págs. 753-755.(18) Sin embargo, estas restricciones legislativas no sostienen el análisis del escrutinio estricto en casos como el de autos, donde lo que está en juego son proposi-ciones de enmiendas a nuestra Constitución. Adoptaríamos el enfoque del Tribunal Supremo federal que ofrece mayor protección al derecho a la libre expresión.(19) Nos explicamos. '
Las decisiones del Tribunal Supremo federal(20) enfati-zan que los derechos protegidos por la Primera Enmienda de la Constitución federal, son vulnerados por leyes que reglamentan las donaciones y los gastos en campañas elec-torales y que dichas leyes deben ser revisadas utilizando el análisis del escrutinio estricto.(21) Los intereses del Estado, *257y en este caso de Puerto Rico, son evitar la corrupción po-lítica y mantener la igualdad económica entre los partidos y sus candidatos.
En el caso del próximo referéndum sobre enmiendas a la Constitución del Estado Libre Asociado de Puerto Rico no hay candidatos; los electores no están amarrados a estric-tas líneas de partido, ya que es plausible que simpaticen o no con todas o con ciertas de las enmiendas propuestas. La igualdad política se mantiene a través de las disposiciones de la Ley Habilitadora del Referéndum y de los dictámenes de nuestro Tribunal.
La ley asigna fondos a la C.E.E. para que se realice una campaña informativa y de orientación neutral sobre el con-tenido de las enmiendas constitucionales propuestas. La C.E.E. tiene que reproducir en los medios de comunicación y en otros medios publicitarios el texto de las enmiendas, ofreciendo igual énfasis y distribuyendo los fondos de ma-nera equitativa entre las tres (3) enmiendas propuestas. Art. 7 de la Ley Habilitadora del Referéndum, supra. Como expresáramos anteriormente, este deber de educar abarca el instruir al Pueblo sobre el significado de las enmiendas propuestas y los argumentos que apoyan tanto el votar a favor como el votar en contra de éstas. Ningún partido re-cibe dinero para la campaña y el Estado está impedido de incurrir en gastos para la compra de tiempo y espacio en los medios de difusión pública, conforme a la interpreta-ción de la Ley Habilitadora del Referéndum y del Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, que hiciéramos en la Resolución de 8 de septiembre de 1994. Por otra parte, el Art. 8 de la Ley Habilitadora del Referéndum, 16 L.P.R.A. sec. 956g, provee para que los partidos y las agrupaciones de ciudadanos debidamente *258inscritos participen en el referéndum.(22) La ley delega vá-lidamente en los partidos políticos los trabajos de las Juntas de Colegio, Juntas de Unidad Electoral y Comisiones Locales. Concede a las agrupaciones civiles el derecho a participar como observadores, de manera que el principio constitucional de la igualdad electoral está protegido ampliamente.
El asunto crítico en el caso de autos es el que los ciuda-danos sean informados y educados adecuada y correcta-mente sobre las enmiendas constitucionales; que conozcan los argumentos a favor y en contra de éstas; que se intere-sen en votar, y que acudan a las urnas para dejar saber su sentir. No olvidemos que para que una enmienda forme parte de nuestra Constitución sólo se requiere la ratifica-ción de la mayoría de los votantes. Art. VII, Sec. 1, Const. E.L.A., supra. Una participación pobre en el referéndum significa que nuestra Constitución será enmendada por una mera fracción del Pueblo, socavando así uno de los *259factores que precisamente le da fuerza: el “grado hasta donde sus disposiciones son materia general de acuerdo al tiempo de su adopción”. El que los ciudadanos no se moti-ven a participar en el referéndum y que no conozcan la esencia de los cambios propuestos porque se han limitado las posibilidades reales de expresión de aquellos grupos que interesan llevar un mensaje sobre los temas que están ante el escrutinio público, es lo que verdaderamente nos debe preocupar.
Lo expuesto nos convence de que en el caso de procesos electorales sobre enmiendas a la Constitución no deben mantenerse los límites a las contribuciones debido a que se limitan la sana divulgación de las ideas políticas y restrin-gen las posibilidades de una amplia movilización electoral.

 No se incluyeron los cargos de Comisionado Residente en Washington y los de Asambleístas Municipales.


 Dicha sección dispone:
“La Asamblea Legislativa podrá proponer enmiendas a esta Constitución me-diante resolución concurrente que se apruebe por no menos de dos terceras partes del número total de los miembros de que se componen cada cámara. Toda proposición de enmienda se someterá a los electores capacitados en referendum especial.... Cada proposición de enmienda deberá votarse separadamente y en ningún caso se podrán someter más de tres proposiciones de enmienda en un mismo referendum. Toda enmienda contendrá sus propios términos de vigencia y formará parte de esta Cons-titución si es ratificada por el voto de la mayoría de los electores que voten sobre el particular. ... ’’Art. VII, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 380.


 Nuestra Constitución no contiene disposición alguna que limite el tiempo en que una persona pueda ocupar cualquiera de los primeros tres (3) cargos electivos mencionados. Tampoco existe disposición alguna referente a la figura del Alcalde. Este cargo existe en virtud de ley, y actualmente está regido por la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.).
La única disposición referente a los municipios que tiene nuestra Constitución es la Sec. 1 del Art. VI de la Constitución del E.L.A., L.P.R.A., Tomo 1. Ésta dispone:
*247“La Asamblea Legislativa tendrá facultad para crear, suprimir, consolidar y reorganizar municipios, modificar sus límites territoriales y determinar lo relativo a su régimen y función; y podrá autorizarlos, además, a desarrollar programas de bienestar general y a crear aquellos organismos que fueren necesarios a tal fin.
“Ninguna ley para suprimir o consolidar municipios tendrá efectividad hasta que sea ratificada, en referéndum, por la mayoría de los electores capacitados que participen en el mismo en cada uno de los municipios a suprimirse o consolidarse. La forma del referéndum se determinará por ley que deberá incluir aquellos procedi-mientos aplicables de la legislación electoral vigente a la fecha de la aprobación de la ley.” Art. VI, Sec. 1, Const. E.L.A., supra, ed. 1982, pág. 362.


 El pase de rolo (logrolling) se ha definido como la práctica de incluir en un estatuto o enmienda constitucional más de una propuesta, lo que induce a los elec-tores a votar por la totalidad de la medida aun cuando éstos no hubiesen votado por su totalidad si varias enmiendas o estatutos se hubiesen sometido separadamente. New Progressive Party v. Hernández Colón, 779 F. Supp. 646, 660 esc. 15 (D. P.R. 1991).


 Ariz. Rev. Stat. Ann. Art. XXI Sec. 1 (1984); Ark. Code Ann. Art. 19 Sec. 22 (Bobbs-Merril 1947); Colo. Stat. Art. XIX Sec. 2; Idaho Code Art. 20 Sec. 2 (1932); Indiana Code Ann. Art. 20 Sec. 2 (Bums 1955); Iowa Code Ann. Art. 10 Sec. 2 (West 1949); Kan. Stat. Ann. Art. XIV Sec. 1; Minn. Stat. Art. IX Sec. 1; N.M. Stat. Ann. Art. XIX Sec. 1; Ohio Rev. Code Ann. Art. XVI Sec. 1 (Anderson 1994); Okla. Stat. Art. XXTV Sec. 1; Or. Stat. Art. XVII Sec. 1; Pa. Stat. Ann. Const. Art. XI Sec. 1; Wash. Rev. Code Ann. Art. XXIII Sec. 1; W. Va. Code Art. 14 Sec. 2; Wis. Stat. Ann. Art. XII Sec. 1 (West 1986); Wyo. Stat. Art. 20; Md. Code Ann. Const. Art. XTV Sec. 1 (1981).


 Nuestra disposición constitucional sí fue atendida indirectamente por el Tribunal de Distrito de Estados Unidos en Puerto Rico en el caso New Progressive Party v. Hernández Colón, supra, donde se impugnó el referéndum que se iba a celebrar el 8 de diciembre de 1991 por razón de inconstitucionalidad. Uno de los argumentos levantados por los demandantes fue que la propuesta contenía más de un asunto, violando así la Sec. 1 del Art. VII de la Constitución del E.L.A., L.P.R.A., Tomo 1. íd., pág. 659. El mencionado referéndum disponía de un voto “Sí” o “No” a unas propues-tas agrupadas en un solo bloque, compuesta por seis (6) “derechos democráticos” conforme lo establecían la Ley Núm. 85 de 17 de septiembre de 1991 (1 L.P.R.A. see. 21 et seq.) y la Ley Núm. 86 de 2 de octubre de 1991 (16 L.P.R.A. see. 955 et seq.).
Se disponía enmendar la Constitución de la forma siguiente:
“Nosotros, el Pueblo de Puerto Rico, solemnemente reclamamos que se garan-tice en nuestra Constitución los siguientes derechos democráticos:
“-el derecho inalienable a determinar libre y democráticamente nuestro status político
“-el derecho a escoger un status de plena dignidad política sin subordinación colonial ni territorial, a los poderes plenarios del Congreso
“-el derecho a votar por las tres alternativas de status, de Estado Libre Aso-ciado, Estadidad e Independencia, fundamentadas en la soberanía del Pueblo de Puerto Rico
“-el derecho a que la alternativa triunfante en una consulta de status requiera más de la mitad de los votos emitidos
“-el derecho a que toda consulta sobre status garantice, bajo cualquier alterna-tiva, nuestra cultura, idioma e identidad propia, que incluye nuestra representación deportiva internacional
“-el derecho a que toda consulta sobre status garantice, bajo cualquier alterna-tiva, la ciudadanía americana que salvaguarda la Constitución de los Estados Uni-*251dos de América.”
Esta Reclamación constituye un reclamo al Gobierno de Puerto Rico para que estos derechos se consagren en la Constitución del Estado Libre Asociado de Puerto Rico y una petición al Presidente de los Estados Unidos y al Congreso para que estos derechos sean respetados al actuar sobre nuestro status político.”
Explicó el tribunal que al autorizar un referéndum o una iniciativa constitucio-nal, la legislación que dispone sobre ese tipo de proceso no puede abandonar las salvaguardas constitucionales. Para evitar esas trampas y minimizar el riesgo de confundir o engañar al elector, muchas jurisdicciones requieren que una propuesta no contenga más de un (1) asunto. Id, pág. 659. Concluyó el Tribunal de Distrito Federal que el referéndum incluía seis (6) propuestas que inducían al elector a votar por todas, sin considerar que éstos podrían votar por solo algunas de haberse some-tido separadas. íd. Por tal razón, resolvió que la legislación impugnada constituía un claro ejemplo de pase de rolo (logrolling), práctica que fue rechazada explícitamente en nuestra Constitución en la Sec. 1 del Art. VII de la Constitución del E.L.A., supra. íd., pág. 660. El antedicho referéndum no fue interdicho debido a otras razones.
Cabe señalar que lo dicho por el Tribunal de Distrito Federal en ese caso es dictum toda vez que estaba impedido de analizar esa controversia. Véanse las págs. 653 y 660 de la opinión. No obstante, es importante aclarar que el asunto tratado era distinto al que nos ocupa. En dicha situación existía una sola propuesta de enmienda compuesta por un catálogo de derecho unidos en un solo bloque. Una simple lectura de éstas demuestra que verdaderamente se trataban de asuntos disímiles y poco armonizables.


 En State v. Timme, 11 N.W. 785, 791 (1882) se expresó:
“We think amendments to the constitution, which the section above .quoted requires shall be submitted separately, must be construed to mean amendments which have different objects and purposes in view. In order to constitute more than one amendment, the propositions submitted must relate to more than one subject, and have at least two distinct and separate purposes not dependent upon or connected with each other.” (Enfasis suplido.)
Véanse, además: City of Coral Gables v. Gray, 19 So.2d 318 (1944); City of Raton v. Sproule, 429 P.2d 336 (N.M. 1967); Moore v. Shanahan, 486 P.2d 506 (Kan. 1971); State Ex Rel. Roahrig v. Brown, 282 N.E.2d 584 (1972); Milwaukee Alliance, etc. v. Elections Bd., etc., 317 N.W.2d 420 (1982).


 Coalition for Political Honesty v. State Bd., 415 N.E.2d 368 (1981).


 People v. Sours, 74 P. 167 (1903); Gottstein v. Lister, 153 P. 595 (1915); Kerby v. Luhrs, 36 P.2d 549 (Ariz. 1934); Moore v. Brown, 165 S.W.2d 657 (1942); State v. City of Baton Rouge, 40 So. 2d 477 (1949); Funk v. Fiedler, 243 S.W.2d 474 (1951); State v. Holman, 296 S.W.2d 482 (1956); Graham v. Miller, 84 N.W.2d 46 (1957); Fugina v. Donovan, 104 N.W.2d 911 (1960); State Ex Rel. Roahrig v. Brown, supra; Carter v. Burson, 198 S.E.2d 151 (1973); Hood v. State, 539 P.2d 931 (Ariz. 1975); Idaho Water Resource Board v. Kramer, 548 P.2d 35 (Idaho 1976).


 City of Raton v. Sproule, supra.


 State v. Cook, 185 N.E. 212 (1932); State v. Greater Portsmouth Growth Corp., 218 N.E.2d 446 (1966).


 Fugina v. Donovan, supra.


 Hammond v. Clark, 71 S.E. 479 (1911); Gottstein v. Lister, supra; Kerby v. Luhrs, supra; People v. Sours, supra.


 City of Raton v. Sproule, supra.


 City of Raton v. Sproule, supra; In re Initiative Petition No. 271, State Question No. 408, 373 P.2d 1017 (Okl. 1962).


 En cuanto al cargo de Alcalde, consideramos que lo único que la enmienda propuesta hace es limitar la cantidad de tiempo en que pueden permanecer en sus puestos. A nuestra manera de ver, de forma alguna se está incorporando el cargo de Alcalde en la Constitución. Siempre que existan los cargos de Alcalde por disposición de ley, estarán sujetos a la limitación propuesta. De no haberlos, el mecanismo será claramente inaplicable.


 El artículo dispone:
“Ninguna persona natural o jurídica podrá en forma directa o indirecta, hacer contribuciones para la campaña del referéndum de un partido político principal, agrupación, organización, entidad o a grupos independientes que esté a favor o en contra de alguna de las tres propuestas para enmendar la Constitución en exceso de las cantidades indicadas a continuación:
“(a) Las personas naturales o jurídicas podrán hacer contribuciones voluntarias a un partido político o agrupación que esté a favor o en contra de alguna de las propuestas enmiendas a la Constitución en el referéndum hasta una cantidad de mil (1,000) dólares por cada una de las propuestas de enmiendas a la Constitución, para un máximo de tres mil (3,000) dólares.
“(b) Será ilegal toda contribución directa o indirecta de una institución banca-ria, de cualquier institución dedicada a prestar dinero; de casas de corretaje dedica-das a la venta de valores; y de corporaciones cuyas acciones se vendan en mercados de valores o al público en general, o de afiliadas o subsidiarias de éstas, hecha para fines de la campaña del referéndum de cualquier partido político o agrupación que represente una de las propuestas enmiendas a la Constitución en el referéndum.” Art. 19 (16 L.P.R.A. sec. 956r).


 Sobre el análisis del escrutinio estricto, véase Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975).


 Al interpretar los contornos de la Constitución del Estado Libre Asociado de Puerto Rico, respecto a los derechos fundamentales, los tribunales deben utilizar una visión abarcadora y protectora, ya que nuestra Carta de Derechos es de factura más ancha que la de la Constitución federal. López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).


 Citizens Against Rent Control v. Berkeley, 454 U.S. 290 (1981); First National Bank of Boston v. Bellotti, 435 U.S. 765 (1978); Buckley v. Valeo, 424 U.S. 1 (1976).


 Somos conscientes de que esta norma ha sido ampliamente discutida y que, como es natural, existen argumentos a su favor y en su contra. Sin embargo, ésta continúa vigente y, para casos como el de autos, creemos que es sabia. Para un estudio sobre el tema, véanse: R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. II, págs. 1539-1554; 3 Rotunda, Nowak y Young, Treatise on Constitutional Law 278-287 (1986); L.H. Tribe, American Constitucional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 1132-1153; L.R. BeVier, Money and Politics: A Perspective on the First Amendment and Campaign Finance Reform, 73 Cal. L. Rev. 1045 (1985); A.P. Buchs-baum, Campaign Finance Re-Reform: The Regulation of Independent Political Committees, 71 Cal. L. Rev. 673 (1983); J.S. Wright, Money and the Pollution of Politics: *257Is the First Amendment an Obstacle to Political Equality, 82 Colum. L. Rev. 609 (1982); Symposium — Money in Politics: Political Campaign Finance Reform, 10 Hastings Const. L.Q. 463 (1983); R. Claude y J. Kirchhoff, The “Free Market” of Ideas, Independent Expenditures, and Influence, 57 N.D. L. Rev. 337 (1981); J.E. Mueller y J.R. Parrinello, The Constitutionality of Limits on Ballot Measure Contributions, N.D. L. Rev. 391 (1981).


 “Los partidos políticos debidamente inscritos podrán participar en el refe-réndum, siempre qne sus organismos directivos centrales informen a la Comisión Estatal de Elecciones de tal intención dentro de los quince (15) días siguientes a la fecha de vigencia de este Capítulo. Así también, podrán participar como observado-res, cualesquiera agrupaciones bona fide de ciudadanos siempre que cumplan con los requisitos que a estos efectos disponga la Comisión Estatal de Elecciones mediante reglamentación. La Comisión Estatal de Elecciones dispondrá, mediante reglamento, el nivel de participación que estas agrupaciones tendrán en el proceso del referén-dum conforme a lo dispuesto en las sees. 3001 et seq. de este título. Las agrupaciones ciudadanas que deseen participar deberán informar a la Comisión Estatal de Elec-ciones de tal intención dentro de los quince (15) días siguientes a la fecha de vigencia de esta ley. Al notificar su intención de participar en el referéndum, los partidos políticos y las agrupaciones ciudadanas informarán a la Comisión Estatal de Elec-ciones sobre cuál o cuáles proposiciones de enmienda participarán, y para cada pro-posición, si lo harán a favor o en contra. Todos los partidos políticos principales que notifiquen a la Comisión Estatal de Elecciones de su intención de participar en el referéndum tendrán el derecho a tener la representación que dispone las sees. 3001 et seq. de este título en la Comisión Local, Junta de Unidad Electoral y Junta de Colegio. Si dentro del término aquí establecido ningún partido notifica su intención de participar en el referéndum, la Comisión Estatal de Elecciones, mediante regla-mentación, establecerá un procedimiento para otorgarle a algún grupo cívico o polí-tico la representación del ‘SF o ‘NO’ en los colegios de votación el día del referéndum. La Comisión Estatal de Elecciones establecerá, además, el procedimiento para que el día del referéndum cualquier elector pueda representar en su colegio de votación las alternativas del ‘SF o ‘NO’ o a su partido político si éstos no tienen representación en dicho colegio.” Art. 8 (16 L.P.R.A. sec. 956g).